Citation Nr: 0802740	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, the 
veteran appeared in a videoconference hearing before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hearing loss is more severe 
than contemplated by his current non-compensable disability 
evaluation. 

Hearing loss disability evaluations range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
See 38 C.F.R. § 4.85 (2007).

The veteran was most recently afforded an examination in June 
2007, the report of which does not conform to the VA 
requirements cited above.  Additionally, the record contains 
an undated hearing chart for which numerical values for pure 
tone decibel loss and word recognition score were not shown.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Accordingly, neither 
of these evaluations were conducted in accordance with 38 
C.F.R. § 4.85(a) (2007) and therefore, are not adequate for 
rating purposes.




Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
examination to determine the extent of his 
service-connected hearing loss.  All 
pertinent symptomatology and findings must 
be reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  This audiometric evaluation 
must be conducted pursuant to 38 C.F.R. § 
4.85(a) (2007) in order to establish the 
current severity of service-connected 
hearing loss - it must be conducted by a 
state-licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.

2.  Thereafter, if the issue remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for further 
appellate review.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



